Citation Nr: 0205205	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-12 395	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an increased rating for post-operative 
left shoulder disability, currently evaluated as 20 percent 
disabling.

2.  The evaluation for left ulnar neuropathy, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1997 and March 1999 rating decisions of 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The February 1997 
rating denied an increased rating for the left shoulder 
disorder.  The March 1999 rating granted service connection 
for left ulnar nerve neuropathy, secondary to the service-
connected left shoulder disorder and assigned a 10 percent 
disability rating, effective March 1, 1997; and denied an 
increased rating for the left shoulder disorder.  

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO in March 2000.  In February 2000, 
he canceled the hearing.  He did not request that the hearing 
be rescheduled.  

In November 2000, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and the merits of 
the case will be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's post-operative left shoulder disorder is 
characterized by limitation of motion to approximately 
shoulder level, with additional functional loss associated 
with pain, weakness, and fatigue.  

3.  The veteran's left ulnar neuropathy is manifested by 
symptoms associated with moderate incomplete paralysis of the 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for post-operative 
left (minor) shoulder disability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2001).  

2.  The criteria for a 20 percent rating for left (minor) 
ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124, 4.124a, Diagnostic Code 8716 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issues addressed in this decision, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  Furthermore, he was afforded the 
appropriate VA examinations.  Hence, the Board concludes that 
VA's duties set forth in the VCAA have been substantially 
complied with, and further development of the evidence is not 
required.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2001).  

I.  Shoulder Disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
(d)	Excess fatigability.  
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

Codes that provide a rating on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is right-hand dominant.  The RO has assigned a 20 
percent rating for his left shoulder disability, in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5202, which pertains to impairment of 
the humerus.  Under DC 5202, recurrent dislocation at the 
scapulohumeral joint of the minor arm, with frequent episodes 
and guarding of all arm movements is assigned a 20 percent 
rating.  Higher ratings are available if the clinical 
evidence pertaining to the minor arm shows fibrous union of 
the humerus (40 percent); nonunion of the humerus 
(50 percent); or loss of the head of the humerus (70 
percent).  

Other diagnostic codes are also available for evaluating 
disabilities of the arm, and would allow for a higher 
disability rating.  Under DC 5200, scapulohumeral 
articulation, a 30 percent rating is warranted for 
intermediate ankylosis between favorable and unfavorable of 
the minor arm, and a 40 percent rating is warranted for 
unfavorable ankylosis of the minor arm, with abduction 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5200 (2001).  Under DC 5201, limitation of motion of the 
minor arm, such limitation of motion to 25 degrees from the 
side warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 
5201 (2001).  Standard range of motion of the shoulder is 180 
degrees flexion and abduction, and 90 degrees internal and 
external rotation.  38 C.F.R. § 4.71, Plate I (2001).  

Upon VA orthopedic examination in July 1999, the veteran gave 
a history of a left shoulder dislocation which was manually 
reduced in service.  Subsequently, it was surgically repaired 
due to repeated dislocations.  Nevertheless, the dislocations 
continued and two additional operations were performed.  At 
the examination, he complained of intermittent pain without 
swelling, and frequent dislocations, especially with 
activity.  He had to avoid all strenuous activities.  
Clinical evaluation revealed a 3.5-inch, well-healed incision 
along the anterolateral aspect, and three well-healed 
arthroscopic incisions.  There was no swelling, heat, 
erythema, crepitus, or tenderness.  Moderate laxity of the 
rotator cuff muscle was demonstrated.  Range of motion was 
flexion to 90 degrees; abduction to 85 degrees; external 
rotation to 45 degrees; and internal rotation to 80 degrees.  
The left shoulder was reported to be one inch lower than the 
right shoulder.  There was mild to moderate weakness of all 
muscle groups 1-4.  X-rays showed mild degenerative findings, 
and some irregularity and indentation of the humeral head.  
There was also slight narrowing of the acromiohumeral space.  
The diagnosis was status post surgery of the left shoulder 
for recurrent dislocations.  

VA outpatient treatment reports, dated from July 1999 to 
January 2001, indicate that the veteran was seen for 
complaints of left shoulder pain.  

At a subsequent VA orthopedic examination in April 2001, the 
veteran related that he had difficulty lifting his left arm 
above shoulder level, and holding the arm up for more than a 
minute.  He experienced pain with anything that jarred the 
shoulder, and continuous pain deep inside the shoulder on a 
daily basis.  A recurrent infection in January 1997 required 
surgical drainage.  The infection recurred approximately six 
months later.  Clinical evaluation revealed that range of 
motion of the shoulder was forward flexion to 85 degrees; 
abduction to 80 degrees; adduction to 35 degrees; extension 
to 30 degrees; external rotation to 20 degrees; and with 
internal rotation, the left hand could only reach to the left 
hip.  All ranges of motion were significantly less than for 
the right arm, and there was pain at all end ranges of 
motion.  There was tenderness diffusely over the anterior 
aspect of the shoulder and proximal aspect of the left arm.  
The surgical scars were well-healed.  There was no warmth or 
erythema, and no evidence of current drainage.  X-rays did 
not show any fractures, dislocations, or bony abnormalities.  
An MRI scan showed mild rotator cuff tendinopathy, but no 
evidence of impingement on the supraspinatus muscle/tendon 
area.  A few subchondral cysts in the posterior aspect of the 
humeral head were noted.  The impression was failed Putti-
Platt procedure for recurrent dislocation of the left 
shoulder; chronic postoperative infection, currently healed; 
and chronic left shoulder pain.  The examiner commented that 
there would be additional functional loss of the left 
shoulder due to pain, weakness, and fatigue, with the degree 
of loss dependent upon the level of activity.  It was not 
possible to quantify the additional degree of disability.  
Flare-ups would occur with increased activity, but there 
would be no incoordination.  

In evaluating the veteran's disability under DC's 5200 and 
5202, we note that the evidence does not reflect ankylosis of 
the scapulohumeral articulation or impairment of the humerus, 
with fibrous union, nonunion, or loss of the head of the 
humerus, to warrant a higher rating under those codes.  
Additionally, range of motion studies consistently 
demonstrate forward flexion to approximately shoulder level.  
However, in considering 38 C.F.R. §§ 4.7, 4.40, 4.45 and the 
Court's holding in DeLuca, supra, the Board finds that the 
veteran's overall disability picture more nearly approximates 
the criteria for a 30 percent rating under DC 5201.  In 
supporting this conclusion, the Board points out that the 
veteran's left arm motion has been shown to be markedly 
decreased in all directions as compared to the right 
shoulder.  He had exhibited pain on all end ranges of motion 
and diffuse tenderness was found on the arm and the shoulder.  
More importantly, the VA physician indicated in April 2001 
that the veteran would have additional functional limitation 
of the left shoulder due to pain weakness and fatigue, 
particularly upon increased activity.  Hence, based on these 
factors, a 30 percent rating may be assigned.  

Finally, the Board finds in this case that the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence, and it has not 
been contended, that the veteran's service-connected left 
shoulder disorder has caused marked interference with 
employment or necessitated frequent hospitalization.  In 
fact, upon VA examination in April 2001, the veteran reported 
that he had been able to continue working as a supervisory 
deputy sheriff despite the disability.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  

II.  Ulnar Neuropathy

In the March 1999 rating decision, the RO granted service 
connection for left ulnar neuropathy secondary to the 
service-connected left shoulder disability, and assigned a 10 
percent rating.  The veteran expressed his disagreement with 
the assigned rating.  Thus, the rule espoused in Francisco, 
supra, is not applicable in the present case, because the 
veteran's claim for disability compensation has remained in 
appellate status since he filed a notice of disagreement as 
to the initial decision on his original claim for this 
benefit.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Hence, under the Court's holding in Fenderson, a veteran may 
assert that his condition at the time of his original claim 
was worse than it was at a later stage of his appeal, and, 
where the record warrants it, VA may assign "staged 
ratings" to reflect different levels of disability during 
the pendency of the claim.  

Left ulnar neuropathy is evaluated under diseases of the 
peripheral nerves.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2001).

The schedule for rating diseases of the peripheral nerves 
provides that the term "incomplete paralysis," indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
moderate degree.  

Complete paralysis of the ulnar nerve, the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened, warrants a 50 
percent rating for the minor hand.  Severe incomplete 
paralysis of the ulnar nerve is 30 percent rating for the 
minor hand.  Moderate incomplete paralysis of the ulnar nerve 
is assigned a 20 percent rating for the minor hand.  Mild 
incomplete paralysis of the ulnar nerve warrants a 10 percent 
rating.  38 C.F.R. § 4.124a; DC 8516 (2001).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, it is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a; 
DC 8616 (2001).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, it is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a; DC 8716 (2001).  

The RO has assigned a 10 percent rating for the veteran's 
left ulnar neuropathy, in accordance with the criteria set 
forth in 38 C.F.R. § 4.124a, DC 8716.  In considering the 
veteran's symptoms, the Board finds that this is the 
appropriate diagnostic code that should be utilized in rating 
the disability, and the degree of disability demonstrated is 
commensurate with moderate incomplete paralysis of the ulnar 
nerve.  Accordingly, a 20 percent rating is warranted from 
the time of his initial award of service connection for this 
disability.  

The record reflects that after a recent surgery to correct 
his recurrent dislocations of the left shoulder, the veteran 
experienced a recurrent infection in the axilla of the ulnar 
nerve which required surgical drainage.  After this surgery, 
he lost feeling in his left little finger and it has never 
returned.  He also complained of pain radiating down the 
medial aspect of the his left arm, the ulnar aspect of his 
forearm and into his left hand on the ulnar aspect.  He was 
diagnosed with ulnar neuropathy due to surgical drainage.  It 
has not been clinically demonstrated that the veteran's ulnar 
nerve neuropathy of the minor arm has resulted in complete 
paralysis because he has maintained some tangible measure of 
sensation and functional use of the extremity.  Therefore, it 
is necessary to consider the extent of the incomplete 
paralysis of the nerve.  

Upon peripheral nerves examination in April 2001, there was 
decreased sensation over the ulnar three digits of the left 
hand on both the dorsal and volar surfaces.  There was also 
diffuse, decreased sensation over the anterolateral aspect of 
the left shoulder, the posterior aspect of the left arm, and 
the ulnar aspect of the left forearm.  There was weakness of 
the ulnar intrinsic muscles.  Similar findings were made upon 
examination in April 1998.  Based on these findings which 
demonstrate extensive involvement of the upper extremity and 
correlate with damage to a nerve in its axillary location, 
the Board concludes that the veteran's incomplete paralysis 
is moderate, thus entitling him to a 20 percent rating.  An 
EMG showed no evidence of compression in the left upper 
extremity nerves at the thoracic outlet, wrist and elbow; and 
distal motor latencies and distal sensory latencies 
stimulating the axillary and left musculocutaneous nerves, 
the left median anterior cutaneous nerve, and the medial and 
ulnar nerves were within normal limits.  Accordingly, the 
clinical findings do not support the conclusion that the 
incomplete paralysis is severe to warrant a 30 percent rating 
under DC 8716.  

Again, the Board finds in this case that the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence, and it has not 
been contended, that the veteran's service-connected left 
ulnar neuropathy has caused marked interference with 
employment or necessitated frequent hospitalization.  In 
contrast, the veteran has reported that he has been able to 
maintain his employment as a supervisory deputy sheriff.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  



ORDER

A 30 percent rating for post-operative left (minor) shoulder 
disability is granted, subject to the regulations governing 
the payment of monetary awards.  

A 20 percent rating for left (minor) ulnar neuropathy is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

